FILED
                             NOT FOR PUBLICATION                             JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID WEBB,                                      No. 09-16391

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00487-DAE-
                                                 LEK
  v.

JOANNE SUMIE ONIZUKA; et al.,                    MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       David Webb appeals pro se from the district court’s judgment dismissing his

action arising from his purchase of a used vehicle. We have jurisdiction under 28



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Peralta v. Hispanic Bus., Inc., 419 F.3d 1064,

1068 (9th Cir. 2005). We affirm the dismissal of each defendant because the

district court lacked subject matter jurisdiction.

      AFFIRMED.




                                            2                                 09-16391